The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 12, 2021 has been entered. Applicant’s remarks and amendments have been fully and carefully considered but are not found to be sufficient to put the application in condition for allowance. Any rejections or objections not reiterated herein have been withdrawn.
 Claims 71-77, 81-83, 86-88, 90-94, and 98-110 are currently pending.  
Claims 71-77, 81-83, 86-88, 90-94, and 98-99 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on October 10, 2018.

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 109 is drawn to the method of claim 100 further comprising “identifying the cellular sample as containing a cancerous cell based on the flow cytometrically assaying the labeled sample to detect hybridized per cell nucleic acid probe to the RNA cancer biomarker, bound antibody to the protein biomarker, and per cell DNA content; and flow cytometrically measuring a morphological parameter of a cell of the labeled sample”.  The claims are rejected because it’s unclear how the cancerous cells are being identified.  For example it’s unclear if the cancerous cells are identified based on 4 things i.e.,  (i) hybridized per cell nucleic acid probe to the RNA cancer biomarker (ii) bound antibody to the protein biomarker, (iii) per cell DNA content, and (iv) a morphological parameter OR if the cancerous cells are identified based on 3 things i.e.,  (i) hybridized per cell nucleic acid probe to the RNA cancer biomarker (ii) bound antibody to the protein biomarker, (iii) per cell DNA content.  If the claims require identifying cancerous cells based only on 3 things i.e., (i) hybridized per cell nucleic acid probe to the RNA cancer biomarker (ii) bound antibody to the protein biomarker, (iii) per cell DNA content, then the limitation “and flow cytometrically measuring a morphological parameter of a cell of the labeled sample” is confusing and not necessary because this step is already performed in claim 100. Clarification is requested. 
Claim 110 is drawn to the method of claim 100 further comprising “identifying cervical intraepithelial neoplasia (CIN) cells based on the flow cytometrically assaying the labeled sample to detect hybridized per cell nucleic acid probe to HPV E6 and E7 mRNA, 


Claim Rejections - 35 USC § 112 1st paragraph
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	
This rejection is based on the interpretation that the claims require identifying the cancerous cells/CIN based on 4 things i.e.,  (i) hybridized per cell nucleic acid probe to HPV E6 and E7 mRNA (ii) bound antibody to p16 protein, (iii) per cell DNA content, and (iv) a morphological parameter.
 
Claims 109 and 110 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for 
A method comprising: 
(i) contacting a cervical cell sample with fixing and permeabilizing reagents to produce a fixed and permeabilized cervical cell sample;
(ii) combining the fixed and permeabilized cervical cell sample with: nucleic acid probes for HPV E6 and E7 mRNA; an antibody to p16; and a DNA specific stain; to produce a labeled sample;
(iii) flow cytometrically assaying the labeled sample to detect hybridized per cell nucleic acid probes for HPV E6 and E7 mRNA, bound antibody to p16, and per cell DNA content; 
(iv) flow cytometrically measuring a morphological parameter of a cell of the labeled sample, wherein the morphological parameter is nuclear to cytoplasmic (N/C) ratio analysis; and 
(v) identifying the cervical cell sample as containing a cancerous cell based on the detected hybridized per cell nucleic acid probes for E6 and E7 mRNA, bound antibody to p16, per cell DNA content, and N/C ratio.  

does not reasonably provide enablement for the claims as broadly written.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
NATURE OF THE INVENTION
The claims are drawn to methods of using flow cytometry to identify cancer cells in a cellular sample.  The cancer cells are detected based on (i) hybridized per cell nucleic acid probe to a RNA biomarker, (ii) bound antibody to a protein biomarker, (iii) per cell DNA content, and (iv) morphological parameters of the cell sample.  The nature of the invention requires a reliable correlation between (i)-(iv) and cancer. 
BREADTH OF THE CLAIMS
Claim 109 is drawn to a method wherein the nucleic acid probe binds to an RNA cancer biomarker, the antibody binds to a protein cancer biomarker, and the method comprises identifying the cellular sample as containing a cancerous cell based on the flow cytometrically assaying the labeled sample to detect hybridized per cell nucleic acid probe to the RNA cancer biomarker, bound antibody to the protein cancer biomarker, and per cell DNA content; and flow cytometrically measuring a morphological parameter of a cell of the labeled sample.

Herein the claims broadly encompass using flow cytometry to identify the presence of ANY type of cancer cell (cervical cancer, prostate cancer, breast cancer, brain cancer etc.) in ANY type of cellular sample (blood, urine, hair, saliva, tumor tissue etc.). The claims state that the presence of the cancerous cell is based in part on detection of hybridized per cell nucleic acid probe.  The claims state that the nucleic acid probe hybridizes to a RNA cancer biomarker, but do not set forth what the RNA cancer biomarker is.  Thus the claims broadly encompass a large genus of RNA cancer biomarkers associated with cancer.  The claims state that the presence of the cancerous cell is based in part on detection of bound antibody to a protein cancer biomarker.  The claims state that the antibody binds to a protein cancer biomarker, but the claims do not set forth what the protein cancer biomarker is.  Thus the claims broadly encompass a large genus of protein cancer biomarkers that are associated with cancer. The claims state that the presence of the cancerous cell is based in part on a morphological parameter of the cell, but the claims do not set forth what the morphological parameters is.  Thus the claims broadly encompass a large genus of different morphological parameters (cell volume, cell shape, nuclear area, nuclear shape, cytoplasmic area, cytoplasmic shape, and nuclear to cytoplasmic ratio) that are associated with cancer. 
Claim 110 is drawn to a method wherein the cellular sample comprises cervical cells, the nucleic probe binds to HPV E6 and E7 mRNA, the antibody binds to p16 protein, and the method comprises identifying cervical intraepithelial neoplasia (CIN) cells based on the flow 

Herein the claims encompass using flow cytometry to identify the presence of cervical intraepithelial neoplasia (CIN) cells in a cervical cell sample.  The claims state that the presence of CIN is based in part on a morphological parameter of the cell, but the claims do not set forth what the morphological parameters is.  Thus the claims broadly encompass a large genus of different morphological parameters (cell volume, cell shape, nuclear area, nuclear shape, cytoplasmic area, cytoplasmic shape, and nuclear to cytoplasmic ratio) that are associated with CIN. 
TEACHINGS IN THE SPECIFICATION AND EXAMPLES
The specification (Experimental section) provides a single example that illustrates the claimed invention. Cells from a liquid-based cervical cytology (LBC) specimen were fixed and permeabilized. The fixed and permeabilized cells were contacted with fluorescence-labeled probes for HPV E6 and E7 mRNA and the DNA stain DAPI. The samples were then run on an ImageStream instrument (Amnis Inc, Seattle, Wash.). The instrument was set-up to distinguish intact single cells using Aspect Ratio versus Area dot plot, e.g., as shown in FIG. 1. This setting allowed: (1) identification of abnormal cells by N/C (nuclear to cytoplasmic) ratio analysis (see e.g., FIG. 2); and (2) quantification of E6, E7 mRNA as determined by DAPI staining and green fluorescence of the E6, E7 mRNA hybridization signal (see FIGS. 3A and 3B) (para 0081). 
The specification teaches that alternatively, cell cycle analysis as determined by a DNA-staining reagent (e.g., DAPI or DRAQ5 staining of the cells) and green fluorescence of the E6 
The specification further teaches that this approach can be used substituting a p16 antibody for E6, E7 mRNA detection, or substituting E6, E7 mRNA probes with probes directed at specific microRNAs or chromosome alterations 3q-associated with cervical cancer, or substituting E6, E7 directed antibodies for E6, E7 mRNA probes (para 0084).
The specification teaches that  as an additional alternative, cell cycle analysis as determined by a DNA-staining reagent coupled with morphometric measurements, e.g., nuclear/cytoplasmic ratio of the cells, can be used to detect abnormal cells. For example, FIGS. 5A and 5B show histograms of N/C ratios (Y-axis) versus DNA content of normal cervical cells (FIG. 5A, top panel), LSIL cervical cells (FIG. 5A, bottom panel), and HSIL cervical cells (FIG. 5B, both panels). This alternative uses only 1 staining reagent, i.e., the non-specific DNA-staining reagent (para 0086). 
Additionally it is relevant to note that the specification teaches, biomarkers of interest include nucleic acid and protein analyte whose presence and/or amount in a cell can be used to make a prediction of at least the propensity of a subject to suffer from cervical cancer. Biomarkers of interest include, but are not limited to: HPV expression products of HPV genes, such as HPV genes L1, L2, E2, E4, E5, E6 or E7; cyclin-dependent kinase inhibitors, e.g., p14, p15.sup.INK4b p16 (i.e., p16.sup.INK4a as described in Serrano, M., et al., Nature, 1993 Dec. 16; 366(6456): 704-7), p18.sup.INK4c, p19.sup.INK4d; p21.sup.WAF1/CIP1 and p27.sup.KIP1; cell cycle regulatory proteins, e.g., p14.sup.ARF; specific microRNAs or chromosome 
  The State of the Art and the Unpredictability of the Art:
While the state of the art with regard to detecting nucleic acid probes, antibodies, per cell DNA content and morphological parameters on a flow cytometer is high, the unpredictability in associating the results of the detection with the presence of cancer is even higher.   The unpredictability is discussed below.
In the present situation, the biomarkers disclosed in specification (HPV E6 and E78 mRNA and p16) are biomarkers for cervical cancer.  The specification does not disclose biomarkers (RNA or protein) for ANY cancer.  It is relevant to note that the biomarkers associated with cervical cancer are expected to be different than the biomarkers associated with other types of cancer.  It is noted that the claims encompass greater than 100+ types of cancer and these cancers have different etiologies, symptoms and outcomes.  Xu (PloS ONE October 2010 Vol 5 Issue 10 e13696 pages 1-8) teaches that they sought out to identify genes that could be used as indictors for cancer in general or for a group of cancers.  They examined differentially expressed genes with at least 2 fold changes between cancer and corresponding control tissues across seven different cancer types (breast, colon, kidney, lung, pancreas, prostate, stomach).  Only 85 genes were differentially expressed across 3 cancer types, 19 genes were differentially expressed across four cancer types, and 5 genes were differentially expressed across five cancer types (page 5). Thus it is highly unpredictable as to whether the biomarkers disclosed in the 
The claimed methods include the analysis of any cellular sample. Whitehead (Genome Biology 2005 Vol 6 Issue 2 Article R13) teaches that variation in gene expression is extensive among tissues (abstract). Whitehead further teaches that many different cancers have unique tissue specific patterns of gene expression (page 1, col 2). In the instant case, the analysis in the specification of biomarkers for cervical cancer is limited to cervical cell samples. There is no showing in the specification that the biomarkers for cervical cancer are present and associated with cervical cancer in ANY other type of cellular sample.  It is known in the art that modification of expression most frequently occurs in only a subset of cells that are directly involved in the cancer. The levels of biomarkers are well known to vary significantly between different cell, tissue and fluid types. Given that expression is often cell-type or tissue-type specific and that changes in expression patterns associated with cancer are often variable between the particular tissue types that are affected by the cancer, the specification is not enabled for detecting the presence of ANY cancer based on the detection of ANY biomarker in ANY sample type. 
Finally the specification teaches that there are many morphological parameters which can be detected using flow cytometry.  However it is not clear from the teachings in the specification that all of these morphological parameters can be used to identify the presence of a cancer cell.  The specification only exemplifies using N/C ratios to distinguish between cervical cancer and non-cancerous cells. FIGS. 5A and 5B show histograms of N/C ratios (Y-axis) versus DNA content of normal cervical cells (FIG. 5A, top panel), LSIL cervical cells (FIG. 5A, bottom panel), and HSIL cervical cells (FIG. 5B, both panels).  In the absence of evidence to the 
It is noted for the record that in the parent application 14/716,493, the Applicants made the following argument (see page 16 of the reply filed November 19, 2015) 
Where examples of attempting to discriminate cancerous and normal cells by morphometric flow cytometry have been actually described, it is clear that the use of flow cytometric morphology analysis would not be predicted to result in success. For example, recent attempts at flow cytometry-based cervical sample analysis have been unsuccessful in discriminating cancer cells from normal cells using flow-cytometric morphology relevant to cervical cells, even when such cells are present in a simple mixture of only normal and carcinoma cells (see e.g., Basiji et al.; IDS of 05/19/2015). Specifically, Basiji describes that in a mixture of cultured mammary carcinoma cells and cultured normal mammary cells “The nuclear area of the carcinoma cell lines was smaller than the normal cells, but to a degree proportional to the difference in cellular area, so the nuclear/cellular area ratio was not discriminatory" (pg. 6, 6th para.; emphasis added). Thus, even in a well-defined sample, Basiji was unable to discriminate the normal cells from the carcinoma cells based on nuclear/cellular area. Accordingly, from Basiji’s failure with a simple mixture of mammary cells, an ordinary skilled artisan would clearly not have had a reasonable expectation of success in using flow cytometrically derived morphometric data, e.g., flow cytometrically derived nuclear-to-cytoplasmic ratio, to identify a cancerous cell in an exceedingly more complex clinical sample of cervical cells, let alone assess whether a cell of a pre-cancerous CIN lesion is present as instantly claimed.

 Thus the record here demonstrates that N/C ratio may not be useful for differentiating between ANY cancer type and any non-cancerous cell.  While the specification teaches that it will work for CIN, the prior art teaches it will not work for breast cancer.  Accordingly it is highly unpredictable if this particular morphometric measurement could be used to between other types of cancer and non-cancerous cells.
The Quantity of Experimentation Necessary:

In order to practice the full scope of the invention, one would have to first identify a representative number of mRNA and protein biomarkers in different cells for each type of cancer encompassed by the claims.   As discussed above the claims encompass greater than 100 different types of cancer and there is expected to be a large genus of mRNA and protein biomarkers for each of the encompassed types of cancer.  Thus it could take many years to just identify a representative number of biomarkers for each type of cancer encompassed by the claims.  Additionally because the claims encompass the analysis of ANY cellular sample, it is relevant to note that the biomarkers found in one type of cellular sample from a person with  a particular cancer type, such as cervical cancer, would not necessarily be present in other cellular samples from that individual.  This aspect makes identifying biomarkers useful for practicing the claimed invention especially difficult and would require a considerable amount of further experimentation in a representative number of different cellular samples for each type of cancer. Further one  if skill in the art would have to conduct additional experimentation to determine which, if any, other morphological markers can be used to reliably distinguish between cervical cancer and non-cancer cells (the specification provides support for only using N/C ratios).  Further additional experimentation would need to be conducted to determine if N/C ratios can be used to distinguish between other types of cancer and non-cancer cell (the specification is only enabled for using N/C ratios to distinguish cervical cancer from non-cancer).  
Wyeth v. Abbott Laboratories 107 USPQ2d 1273, 1275, 1276 (Fed. Cir. June 2013):
Claims are not enabled when, at the effective filing date of the patent, one of ordinary skill in the art could not practice their full scope without undue experimentation. MagSil Corp. v. Hitachi Global Storage Techs., Inc., 687 F.3d 1377, 1380-81 [103 USPQ2d 1769] (Fed. Cir. 2012).

The remaining question is whether having to synthesize and screen each of at least tens of thousands of candidate compounds constitutes undue experimentation. We hold that it does. Undue experimentation is a matter of degree. Chiron Corp. v. Genentech, Inc., 363 F.3d 1247, 1253 [70 USPQ2d 1321] (Fed. Cir. 2004) (internal quotation omitted). Even “a considerable amount of experimentation is permissible,” as long as it is “merely routine” or the specification “provides a reasonable amount of guidance” regarding the direction of experimentation. Johns Hopkins Univ. v. CellPro, Inc., 152 F.3d 1342, 1360-61 [47 USPQ2d 1705] (Fed. Cir. 1998) (internal quotation omitted). Yet, routine experimentation is “not without bounds.” Cephalon, Inc. v. Watson Pharm., Inc., 707 F.3d 1330, 1339 [105 USPQ2d 1817] (Fed. Cir. 2013).  (Emphasis added)

In Cephalon, although we ultimately reversed a finding of nonenablement, we noted that the defendant had not established that required experimentation “would be excessive, e.g., that it would involve testing for an unreasonable length of time.” 707 F.3d at 1339 (citing White Consol. Indus., Inc. v. Vega Servo-Control, Inc., 713 F.2d 788, 791 [218 USPQ 961] (Fed. Cir. 1983)). Finally, in In re Vaeck, we affirmed the PTO's nonenablement rejection of claims reciting heterologous gene expression in as many as 150 genera of cyanobacteria. 947 F.2d 488, 495-96 [20 USPQ2d 1438] (Fed. Cir. 1991). The specification disclosed only nine genera, despite cyanobacteria being a “diverse and relatively poorly understood group of microorganisms,” with unpredictable heterologous gene expression. Id. at 496.  (Emphasis added)

Additionally, attention is directed to Cephalon at 1823, citing White Consol. Indus., Inc. v. Vega Servo-Control, Inc., 218 USPQ 961, that work that would require 18 months to 2 years so to enable the full scope of an invention, even if routine, would constitute undue experimentation.  As stated therein:
This court has held that experimentation was unreasonable, for example, where it was found that eighteen months to two years’ work was required to practice the patented invention. See, e.g., White Consol. Indus., Inc. v. Vega Servo-Control, Inc., 713 F.2d 788, 791 [218 USPQ 961] Fed. Cir.1983). (Emphasis added)

Attention is also directed to MPEP 2164.06(b) and In re Vaeck, 20 USPQ2d 1438, 1445 (Fed. Cir. 1991).
Where, as here, a claimed genus represents a diverse and relatively poorly understood group of microorganisms, the required level of disclosure will be greater than, for example, the disclosure of an invention involving a “predictable” factor such as a mechanical or electrical element. See Fisher, 427 F.2d at 839, 166 USPQ at 24.

In view of such legal precedence, the aspect of having to work for so many years just to provide the starting materials for minute fraction of the scope of the claimed invention is deemed to constitute both an unreasonable length of time and undue experimentation. 
Conclusion:
Taking into consideration the factors outlined above, including the nature of the invention, the breadth of the claims, the guidance presented in the specification and the working examples, the skill of those in the art and the unpredictability of the art, and the quantity of experimentation necessary, it is the conclusion that an undue amount of experimentation would be required to make and use the invention. 

Response To Arguments
4.	In the response the Applicants traversed the rejection under 35 USC 112 1st paragraph. 
The Applicants argue that the specification exemplifies analyzing a sample for HPV E6 and E7 mRNAs, p16 protein and certain additional cellular parameters to detect cervical cancer cells in the sample. At the time of filing the instant specification, various other protein cancer biomarkers and RNA cancer biomarkers were known in the art. Therefore, a person skilled in the art would 
This argument has been fully considered but is not persuasive. While the claims are enabled for detecting various other protein cancer biomarkers and RNA cancer biomarkers, they are not enabled for a method of using them in combination with additional parameters to diagnose the presence of cancer. The specification provides no guidance as to how to interpret per cell content or morphological parameters of other cell types (non-cervical cells) to distinguish between cancer and normal cells. The teachings in the specification are limited to identifying CIN based on detected hybridized per cell nucleic acid probes for E6 and E7 mRNA, bound antibody to p16, per cell DNA content, and N/C ratio . The rejection is maintained.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.



s 100-108 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Narimatsu (Am J Clin Pathol 2005 Vol 123 pages 716-723) in view of Ling (Diagnostic Cytopathology Vol 36 No 2 pages 76-84 20008), Melsheimer (Clinical Cancer Research Vol 10 pages 3059-3063 May 1, 2004), and Montes (US 2004/0260157 Dec 23, 2004).
	Regarding Claim 100 Narimatsu teaches that they have developed a high throughput assay consisting of simultaneous immunophenotyping and ultrasensitive in situ hybridization for HPV E6 and E7 mRNA (abstract). Narimatsu teaches that cervical cytology specimens were obtained from women using a cytobrush (page 717, col 1).  Narimatsu teaches that a 1-mL aliquot was removed from the liquid-based cervical cytology specimen. Narimatsu teaches that the cells were fixed and permeabilized in PermiFlow. HPV FISH for E6 and E7 mRNA was performed by contacting the cells with 5'- and 3'- labeled oligonucleotide probes.  The cells were then subjected to flow cytometry analysis (page 717, col 1-2). Narimatsu teaches that cells were considered positive for E6 and E7 mRNA if they exhibited a mean fluorescence intensity greater than 200 copies per cell (page 718, col 2). Thus Narimatsu teaches a method comprising contacting a cellular sample with fixing and permeabilizing reagents to produce a fixed and permeabilized cellular sample; combining the fixed and permeabilized cellular sample with a nucleic acid probe to a RNA biomarker (the probes to E6 and E7 mRNA); and flow cytometrically assaying the labeled sample to detect hybridized per cell nucleic acid probe. 
Regarding Claim 102 Narimatsu teaches that the cells were fixed and permeabilized in PermiFlow (page 717, col 1). Since PermiFlow comprises paraformaldehyde it is being interpreted as a cross-linking fixative. Thus Narimatsu teaches a method wherein the fixing and permeabilizing reagents comprise a cross-linking fixative.

Regarding Claim 108 Narimatsu teaches that cervical cytology specimens were obtained from women using a cytobrush (page 717, col 1).  Thus Narimatsu teaches a method wherein the 
cell is a human cell and the method further comprises collecting the cellular sample from a human subject.
Narimatsu does not teach a method further comprising combining the fixed and permeabilized cellular sample with an antibody to a protein biomarker; and flow cytometrically assaying the labeled sample to detect bound antibody (clm 1). Narimatsu does not teach a method wherein the fixing and permeabilizing reagents comprise a non-cross-linking fixative (clm 103). Narimatsu does not teach a method wherein the combining comprises contacting the fixed and permeabilized cellular sample with an antibody cocktail comprising the antibody and at least a second antibody to a second protein biomarker (clm 104).
However, Ling teaches a method of using flow cytometry for biomarker based cervical cancer cell detection (abstract). Ling teaches cervical cytology specimens in PreservCyt vials were obtained. Ling teaches that PreservCyt is a methanol based fixative and therefore it is being interpreted as a non-cross-linking fixative.  Ling further teaches that PreservCyt solution is also known to permeabilize cells so that fluorochromes-labeled antibodies can penetrate cells.  Ling teaches that antibodies to p16 and Mem5 were directly conjugated to PE and APC fluorochromes.  The samples were then simultaneously stained with a cocktail of p16 and Mem5 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the method of Narimatsu by further combining the fixed and permeabilized cellular sample with an antibody cocktail comprising a first antibody to a protein biomarker (p16) for cervical cancer and a second antibody to a second protein biomarker (Mem5) as suggested by Ling. Ling teaches that almost 100% of high grade cervical dysplasia and invasive cancer haves been show to express very high levels of p16, whereas normal cervical squamous cells do not test positive for p16 (page 77, col 2). Ling further teaches that Mem5 is a marker for the presence of cervical intraepithelial neoplasia and carcinoma but is also expressed in low grade dysplastic lesions and in some normal proliferating squamous cells.  Although Mcm5 may be expressed in a lower proportion of high grade dysplastic cells than is typically observed for p16 the expression of Mcm5 has not been reported in benign endocervical glandular cells.  Thus, dual (multiplex) staining of both Mcm5 and p16 could theoretically increase overall test performance because these two biomarkers are complementary in nature (page 78, col 1). Thus the skilled artisan would have been motivated to contact a cervical cellular sample with antibodies to p16 and Mem5 because it was known in the prior art that these biomarkers were sensitive and specific markers for the detection of cervical dysplasia and carcinoma (page 78, col 1). Further it would have been obvious to have modified the method of Narimatsu by flow cytometrically assaying the labeled sample to detect the bound antibodies as suggested by Ling. One of skill in the art would have been motivated to use flow cytometry to detect the bound antibodies particularly since Ling demonstrated the were able to detect as low as 0.01% cancer cells among a large number of normal cervical cells (page 81, col 1).  Finally the claim would 

The combined references do not teach a method further comprising combining the fixed and permeabilized cellular sample with a DNA stain and flow cytometrically assaying the labeled sample to detect per cell DNA content (clm 1). The combined references do not teach a method wherein the flow cytometrically assaying comprises cell cycle analysis based on the detected per cell DNA content (clm 101).
However Melsheimer teaches a method of performing flow cytometry DNA analysis to determine cellular DNA content.  Melsheimer teaches that they analyzed cervical cells obtained from patients with CIN lesions for DNA ploidy by DNA flow cytometry.  Melsheimer teaches that the cells were first stained with a solution comprising 0.4 M disodium hydrogen phosphate and 5 µM 4’,6-diamidino-2-phenylindole (DAPI). Here it is noted that DAPI is a fluorescent stain that binds strongly to A-T rich regions in DNA. Melsheimer teaches that the G0-G1, S, and G2-M phases of the cell cycle were calculated.  Lesions were classified as diploid, tetraploid, or aneuploid.  If two distinct Go-G1 peaks were present with a DNA index of >1.15 (each containing > 10% of total cell population), the histogram was considered aneuploid (page 3060).  Melsheimer teaches that DNA aneuploidy was detected by flow cytometry in 32 of 85 cases.  Melshiemer further teaches that an increasing shift of the overall DNA content of cells is a phenomenon commonly referred to as aneuploidy.  Thus Melsheimer teaches a method comprising flow-cytometrically assaying a received sample for cell cycle data and in particular DNA content data.  

	The combined references do not teach a method further comprising flow cytometrically measuring a morphological parameter of a cell of the labeled sample (clm 100). The combined references do not teach a method wherein the morphological parameter is nuclear to cytoplasmic ratio (clms 105 and 106). The combined references do not teach a method wherein the method further comprises detecting an abnormal morphological parameter of the cell (clm 107).
However Montes teaches using flow cytometry to analyze a cervical cell sample.  Montes teaches that a flow cytometer is used to detect the cells and properties of the cells as they pass.  Montes teaches that the three principle features used to establish morphology are (1) nuclear size, (2) nuclear surface irregularity, and (3) cell size.  The nuclear to cytoplasmic ratio (N/C ratio) is a 4th calculated parameter (para 0037).  Montes teaches that specific nuclear DNA and cytoplasmic stains can be used.  In this way the differential light transmission detected in the 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the method of Narimatsu, Ling, and Melsheimer by further flow cytometrically measuring a morphological parameter of a cell (such as N/C ratio) to detect the presence of abnormal cells as suggested by Montes. One of skill in the art would have been motivated to use a flow cytometer to assay cells for morphological parameters for the benefit of further studying the morphological parameters of both normal and abnormal cervical cells. 

7.	Claims 100-108 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Narimatsu (Am J Clin Pathol 2005 Vol 123 pages 716-723) in view of Ling (Diagnostic Cytopathology Vol 36 No 2 pages 76-84 20008), Melsheimer (Clinical Cancer Research Vol 10 pages 3059-3063 May 1, 2004), and Nakano (US 2005/0221399 Pub 10/6/2005).
	Regarding Claim 100 Narimatsu teaches that they have developed a high throughput assay consisting of simultaneous immunophenotyping and ultrasensitive in situ hybridization for HPV E6 and E7 mRNA (abstract). Narimatsu teaches that cervical cytology specimens were obtained from women using a cytobrush (page 717, col 1).  Narimatsu teaches that a 1-mL aliquot was removed from the liquid-based cervical cytology specimen. Narimatsu teaches that the cells were fixed and permeabilized in PermiFlow. HPV FISH for E6 and E7 mRNA was performed by contacting the cells with 5'- and 3'- labeled oligonucleotide probes.  The cells were 
Regarding Claim 102 Narimatsu teaches that the cells were fixed and permeabilized in PermiFlow (page 717, col 1). Since PermiFlow comprises paraformaldehyde it is being interpreted as a cross-linking fixative. Thus Narimatsu teaches a method wherein the fixing and permeabilizing reagents comprise a cross-linking fixative.
Regarding Claim 104 Narimatsu teaches a method wherein the  combining comprises contacting the fixed and permeabilized cellular sample with a hybridization cocktail comprising the nucleic acid probe (probe to E6 mRNA) and at least a second nucleic acid probe to a second RNA biomarker (probe to E7 mRNA) (page 717, col 2). 
Regarding Claim 108 Narimatsu teaches that cervical cytology specimens were obtained from women using a cytobrush (page 717, col 1).  Thus Narimatsu teaches a method wherein the 
cell is a human cell and the method further comprises collecting the cellular sample from a human subject.
Narimatsu does not teach a method further comprising combining the fixed and permeabilized cellular sample with an antibody to a protein biomarker; and flow cytometrically assaying the labeled sample to detect bound antibody (clm 1). Narimatsu does not teach a method wherein the fixing and permeabilizing reagents comprise a non-cross-linking fixative 
However, Ling teaches a method of using flow cytometry for biomarker based cervical cancer cell detection (abstract). Ling teaches cervical cytology specimens in PreservCyt vials were obtained. Ling teaches that PreservCyt is a methanol based fixative and therefore it is being interpreted as a non-cross-linking fixative.  Ling further teaches that PreservCyt solution is also known to permeabilize cells so that fluorochromes-labeled antibodies can penetrate cells.  Ling teaches that antibodies to p16 and Mem5 were directly conjugated to PE and APC fluorochromes.  The samples were then simultaneously stained with a cocktail of p16 and Mem5 antibodies (page 78 col 1-2). Flow cytometry was then used to detect the bound antibodies (page 79, col 1). 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the method of Narimatsu by further combining the fixed and permeabilized cellular sample with an antibody cocktail comprising a first antibody to a protein biomarker (p16) for cervical cancer and a second antibody to a second protein biomarker (Mem5) as suggested by Ling. Ling teaches that almost 100% of high grade cervical dysplasia and invasive cancer haves been show to express very high levels of p16, whereas normal cervical squamous cells do not test positive for p16 (page 77, col 2). Ling further teaches that Mem5 is a marker for the presence of cervical intraepithelial neoplasia and carcinoma but is also expressed in low grade dysplastic lesions and in some normal proliferating squamous cells.  Although Mcm5 may be expressed in a lower proportion of high grade dysplastic cells than is typically observed for p16 the expression of Mcm5 has not been reported in benign endocervical glandular 

The combined references do not teach a method further comprising combining the fixed and permeabilized cellular sample with a DNA stain and flow cytometrically assaying the labeled sample to detect per cell DNA content (clm 1). The combined references do not teach a method wherein the flow cytometrically assaying comprises cell cycle analysis based on the detected per cell DNA content (clm 101).
However Melsheimer teaches a method of performing flow cytometric DNA analysis to determine cellular DNA content.  Melsheimer teaches that they analyzed cervical cells obtained from patients with CIN lesions for DNA ploidy by DNA flow cytometry.  Melsheimer teaches that the cells were first stained with a solution comprising 0.4 M disodium hydrogen phosphate and 5 µM 4’,6-diamidino-2-phenylindole (DAPI). Here it is noted that DAPI is a fluorescent 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the method of Narimatsu and Ling by contacting the fixed and permeabilized cervical cells with a fluorescent DNA staining reagent and flow-cytometrically assaying the cervical cells on a flow cytometer to obtain a cell cycle identification (DNA content) of the cervical cells based on the fluorescent DNA staining reagent as suggested   by Melsheimer.  One of skill in the art using flow cytometry to screen cervical cells for malignant and premalignant lesions would have been motivated to detect DNA content (aneuploidy) of the cervical cells particularly since Melsheimer teaches that aneuploidization precedes integration of HR-HPV genomes in the progression of cervical dysplasia (abstract).  Further it would have been obvious to use a fluorescent DNA staining reagent such as DAPI as suggested by Melsheimer because DAPI was routinely used in the art at the time of the invention in flow cytometry assays. 
	The combined references do not teach a method further comprising flow cytometrically measuring a morphological parameter of a cell of the labeled sample (clm 100). The combined 
However Nakano teaches that cervical cancer is classified roughly into squamous cell carcinoma, adenocarcinoma, and their precancerous state (para 0010). Nakano teaches using flow cytometry to distinguish between squamous carcinoma cells and squamous normal cells.  Nakano teaches that a sample consisting of a mixture of squamous carcinoma cells and squamous normal cells was prepared and subjected to a flow cytometer. A profile corresponding to FIG. 22 was prepared from individual cells passing through the flow cell, and from the cell size (C) and the nucleus size (N) determined from the profile, N/C was calculated. The calculated N, C, and N/C of the measurement sample (cell group) were dot-plotted as X, Y and Z-axis respectively on three-dimensional coordinates, as shown in FIG. 23. In FIG. 23, the squamous carcinoma cells are plotted in black circle while the normal squamous cells are plotted in white circle. Generally, squamous carcinoma cells show a high N/C ratio, and thus the plot position of the squamous carcinoma cells is separated from the plot position of the normal squamous cells, as can be seen from the three-dimensional coordinates shown in FIG. 23. It follows that even if judgment by a cell image is not conducted, the ratio of the nucleus size to the cell size (N/C) is calculated from the nucleus staining profile and side scattered light profile according to the flow chart shown in FIG. 7, and when the N/C ratio is higher than a predetermined value, the sample is judged to be cancer cells. In this manner the accuracy of screening of squamous carcinoma cells can further be improved. Thus Nakano teaches flow cytometrically assaying squamous cervical cells on a flow cytometer to obtain a morphological 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the method of Narimatsu, Ling, and Melsheimer by further flow cytometrically measuring a morphological parameter of a cell (such as N/C ratio) to detect the presence of cancerous cells as suggested by Nakano. One of skill in the art would have been motivated to use a flow cytometer to assay cells for morphological parameters for the benefit of further studying the morphological parameters of both normal and cancerous squamous cervical cells. 

Response To Arguments
8.	In the response the Applicants traversed the rejection under 35 USC 103 made over the combination of (i) Narimatsu, Ling, Melsheimer, Montes and (ii) Narimatsu, Ling, Melsheimer, Nakano. The Applicants argue that while the claims may not require using the flow cytometry for detecting a cancerous cell, definitively detecting a cancerous cell using the methods of the prior art is relevant to provide motivation to a skilled artisan to combine the methods disclosed in the cited references.

This argument has been fully considered but is still not persuasive for the reasons discussed in the prior Office Action. The claims do not require using the data collected by the flow cytometer, and particular per cell DNA content, to definitively detect the presence of a cancerous cell. The examiner does not agree that definitive detection is relevant to provide motivation. One of skill in the art simply interested in further studying cervical cancer cells and 


Conclusion
9.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA HANEY whose telephone number is (571)272-8668.  The examiner can normally be reached on Monday-Friday, 8:15am-4:45pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMANDA HANEY/Primary Examiner, Art Unit 1634